1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      ANTONIO LAVON DOYLE,                            Case No. 3:00-cv-00101-RCJ-WGC
5
             Petitioner,
6             v.                                      ORDER GRANTING MOTION FOR
                                                      EXTENSION OF TIME (ECF NO. 332)
7
      WILLIAM GITTERE, et al.,
8
             Respondents.
9

10

11

12           In this habeas corpus action, the respondents were due on November 6, 2019, to
13   file a response to Petitioner’s Reply (ECF No. 322), and a response to Petitioner’s Motion
14   for Evidentiary Hearing (ECF No. 323). See Order entered October 7, 2019 (ECF No.
15   331).
16           On November 6, 2019, Respondents filed a motion for extension of time (ECF No.
17   332), requesting a 30-day extension of time, to December 6, 2019. Respondents’ counsel
18   states that the extension of time is necessary because of her obligations in other cases
19   and time away from her office. The petitioner does not oppose the motion for extension
20   of time.
21           The Court finds that Respondents’ motion for extension of time is made in good
22   faith and not solely for the purpose of delay, and that there is good cause for the extension
23   of time requested.
24           IT IS THEREFORE ORDERED that Respondents’ motion for extension
25   of time (ECF No. 332) is GRANTED. Respondents will have until and including
26   December 6, 2019, to file a response to Petitioner’s Reply (ECF No. 322), and a response
27   to Petitioner’s Motion for Evidentiary Hearing (ECF No. 323).
28
                                                  1
1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered June 28, 2016 (EF No. 258) will remain in effect.

3

4           DATED THIS 6th day of November, 2019.
5

6
                                               ROBERT C. JONES,
7                                              UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
